—Judgment unanimously affirmed with costs. Memorandum: Supreme Court properly granted plaintiff summary judgment in its action for breach of contract. The letter agreement between the parties provided that defendant was liable to pay plaintiff, a loan broker, a placement fee that would be earned and due "upon delivery to [defendant] of a mortgage loan commitment having the terms indicated or any other terms which you accept.” It is undisputed that such a commitment was furnished. Defendant’s contention that the contract was modified to provide that the placement fee was payable only if the loan closed is lacking in merit. Defendant’s attempted unilateral change of the payment provision failed as a binding modification or novation because there was no acceptance, meeting of the minds and, most importantly, no consideration. Plaintiff had already fully performed (see, Holt v Feigenbaum, 52 NY2d 291, 299). (Appeal from Judgment of Supreme Court, Monroe County, Frazee, J.—Summary Judgment.) Present— Pine, J. P., Fallon, Callahan, Davis and Boehm, JJ.